MEMORANDUM **
Mercy Wangare Karanja, a native and citizen of Kenya, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“IJ”) decision denying withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review credibility findings for substantial evidence. Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002). We deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding. See Li v. Ashcroft, 378 F.3d 959, 962-64 (9th Cir.2004). For instance, Karanja omitted from her declaration the main incident underlying her claim of persecution. Karanja’s statement in her declaration that her husband was subject to death threats, extortion, destruction of property, and the taking of everything of value was contradicted by her husband’s testimony that he was not harmed in Kenya. Karanja did not know the whereabouts or circumstances of her adult daughters, though she claimed past persecution and a well-founded fear of future persecution because of her opposition to the female genital mutilation of her daughters. Because Karanja’s claims for withholding of removal and CAT protection rested upon this testimony, we deny the petition for review. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003) .
We do not consider contentions Karanja failed to raise before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 676-77 (9th Cir.2004) .
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.